Citation Nr: 1231495	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-04 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left hip disability.

2.  Entitlement to service connection for left ankle disability.

3.  Entitlement to service connection for lumbar spine disability.

4.  Entitlement to service connection for left knee disability, including meniscal tear (claimed as left leg disability).

5.  Entitlement to service connection for respiratory disability, including chronic bronchitis.

6.  Entitlement to an initial rating in excess of 10 percent for post concussion syndrome with headaches.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to February 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO, inter alia, denied service connection for disabilities of the left hip, left ankle, left knee/leg, lumbar spine, and respiratory system.  In that decision, the RO also granted service connection for post concussion syndrome with headaches, poor balance, and dizziness, associated with traumatic brain injury (TBI) and assigned an initial 10 percent rating, effective May 19, 2008.  Effective October 23, 2008, the RO discontinued the 10 percent rating for TBI and awarded a separate, 10 percent rating for post concussion syndrome with headaches.  

In August 2009, the Veteran filed a notice of disagreement (NOD) as to the denials of service connection as well as to the assignment of a 10 percent rating for headaches associated with TBI.  The RO issued a statement of the case (SOC) in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.  

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for his post concussion syndrome with headaches, the Board has characterized this issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In his December 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  The requested hearing was scheduled for May 2012 and notice to that effect was mailed to the appellant in March 2012.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the appellant failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The Board's decision addressing the claim for service connection for a left hip disability is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran has complained of left hip pain, pertinent medical evidence indicates that the Veteran does not have any underlying left hip disability. 




CONCLUSION OF LAW

The criteria for service connection for left hip disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a June 2008 pre-rating letter, the RO provided notice to the appellant explaining what information and evidence was needed to substantiate his claim for service connection for left hip disability, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the appellant with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The August 2009 rating decision reflects the initial adjudication of the claim after the issuance of this letter.  Hence, the June 2008 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records as well as post-service VA treatment records identified by the Veteran as relevant to his left hip claim.  Also of record and considered in connection with the claims are various written statements provided by the appellant and by his representative, on his behalf.  The appellant has not identified any additional post-service medical evidence that must be obtained as relevant to his claim herein decided.  Thus, the Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required.

The Board acknowledges that the appellant has not been afforded a VA examination in connection with his claim for service connection for left hip disability on appeal.  However, as will be discussed below, given the facts pertinent to this claim, no such examination or medical opinion is required in connection with such claim.

The Board also acknowledges that, as noted in the remand, below, the VA treatment records associated with the claims file appear to be incomplete.  However, the Veteran indicated in June 2008 that all of his treatment for his claimed left hip disability was at Bay Pines VA Health Care System (VAHCS).  As discussed in more detail below, the claims file contains records dated since June 2008 which provide sufficient medical evidence to decide the claim.  The Veteran has not indicated any further treatment or evaluation of his left hip since 2008.  Under these circumstances, the Board finds that a remand to obtain any outstanding VA records dated prior to or since those already on file is not needed to adjudicate the Veteran's claim for a left hip disability and would only impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006)(rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

On his initial application for benefits, the Veteran indicated that incurred an injury while playing basketball prior to his enlistment into service.  He asserted that such (unidentified) injury was not completely healed when he entered service and that, as a result, it was aggravated by basic training.  The Veteran noted that such aggravation affected a number of joints, including his hip.  In addition to aggravation from basic training, the Veteran stated that he suffered a motorcycle accident during service in which he further injured his hip.  

Here, the report of the Veteran's February 1972 enlistment examination includes no notation as to any abnormality of the left hip upon entrance into active duty service.  Service treatment records are further silent for any specific complaints, diagnosis, or treatment relating the left hip.  Although such records reflect that the Veteran was involved in a motorcycle accident during service, no mention was made of any injury to the left hip.  The Veteran's February 1975 separation physical examination report was negative for any clinical abnormality of the hips.  In his Report of Medical History, he did note a history of dislocated hip due to a basketball injury in 1971; however, it was also noted to have been treated and not incapacitating.  

Post-service medical evidence reflects that the Veteran was seen in September 2008 for complaints of left knee and leg pain since service; he also complained of left hip pain.  The impression of the examining physician was rule out degenerative joint disease of the left hip.  An X-ray was ordered and, pertinent to this appeal, the report indicates that the left hip was "intact."  In other words, no clinical abnormality was found.  

The foregoing evidence does not support indicates that the Veteran does not have, and has not at any point pertinent to this appeal had, a diagnosed hip disability.  Rather, the evidence indicates no more than current complaints of hip pain.  The Board emphasizes, however, that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  Thus, despite the Veteran's complaints of pain, there is no medical evidence indicating that there is any underlying hip pathology related to these complaints.

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report his own symptoms, or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, matters of medical diagnosis for disability not capable of lay observation (and, if competently shown, a medical relationship between such disability and service) are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the  appellant is not shown to be other than a layperson without appropriate medical training and expertise to competently render a diagnosis of a hip disability, or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.

As indicated, the medical evidence currently of record indicates that the Veteran does not have a current left hip disability underlying his complaints  and neither he nor his representative has presented or identified any contrary medical evidence or opinion-i.e., that in fact, supports a finding of current left hip disability.  Furthermore, on this record, the Board finds that VA is not required to arrange for the Veteran to undergo any further medical examination, or to otherwise obtain any additional medical opinion in connection with this claim. 

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim).  See 38 U.S.C.A. § 5103A(a); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As discussed above, service treatment records do not document any chronic complaints or a diagnosed disability, and post-service treatment records are silent for any hip pathology at any point since the Veteran's discharge from service.  Significantly, moreover, the September 2008 VA examiner essentially found the left hip to be normal, and there is no contrary, competent evidence indicating that the  Veteran actually has a current left hip disability.  Thus, the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met, and the question of medical etiology (specifically, medical nexus to service), is not reached.

For all the foregoing reasons, the Board finds that the claim for service connection for a left hip disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for left hip disability is denied.


REMAND

The Board's review of the record reveals that further RO action on the claims remaining on appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2011).  Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In the context of a rating claim, VA has a duty to conduct an examination which provides "sufficient detail" as necessary to evaluate a particular disability.  38 C.F.R. § 4.2 (2011); see also Green v. Derwinski, 1 Vet. App. 121, 124 (stating that VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

Here, the record reflects that the Veteran underwent VA examination in July 2009 in conjunction with his claimed lumbar spine, left knee, and respiratory disabilities.  Regarding the lumbar spine, the examining physician noted a reported history of injury to the spine during service related to the duties of being a parachute rigger as well as September 2008 X-ray report indicating degenerative disc disease of the lumbar spine.  The final impression was lumbar disc disease.  The examiner opined that such disability is not related to military service as there was no indication of a diagnosis during service and no evidence of trauma.  

Pertinent to the reasons for the current remand, the Board notes that, in addressing the matter of etiology, the July 2009 VA examiner did not discuss-and, in fact, seems to have disregarded-service treatment records which show a six-month history of lumbosacral pain related to "heavy lifting" and the February 1975 separation physical examination report which clearly reflects a diagnosis of mild tenderness in the bilateral sacroiliac areas.  The examiner further failed to note a 1997 X-ray report diagnosing degenerative disc disease and instead appeared to indicate that the earliest evidence of disease was in 2008.  Finally, in answering the question regarding whether a medical relationship exists between any current lumbar disability and military service, the July 2009 examiner focused only on whether there was evidence of trauma and did not address the credible lay evidence of record regarding the Veteran's physically demanding duties as a parachute rigger during service.  

Under these circumstances, the Board finds that further medical development of this claim is warranted.  Specifically, it is apparent that the July 2009 VA examiner's diagnosis and opinion was not based on full consideration of the Veteran's medical history; hence, a supplemental opinion is needed to ensure VA fulfills its duty to assist.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board finds that further medical opinion is also necessary with respect to the Veteran's claimed left leg (knee) disability.  In this regard, the July 2009 examination report reflects a reported history of left leg/knee pain for "years" with recent X-ray and MRI evidence of degenerative joint disease and meniscal tear.  The final impression was meniscal tear of the left knee.  The examiner opined that such disability is not related to military service as there was no indication of any internal derangement of the knee during service.  As to whether a remote fracture of the leg contributed to such disability (or aggravated the left knee), the physician indicated that opining on such matters would require resorting to speculation.  

At the outset, the Board observes that the July 2009 examiner failed to address whether the Veteran's degenerative joint disease (diagnosed by X-ray in the contemporaneous record) is medically related to his military service.  Additionally, as above, relevant service treatment records were not discussed, including evidence of leg pain complaints during basic training (diagnosed as shin splints).  Finally, the examiner's explanation as to why an opinion could not be provided regarding aggravation is wholly inadequate, especially in light of the fact that the correct question is whether the Veteran's preexisting fracture of the distal femoral shaft was aggravated by service (rather than whether such injury aggravated his current knee disability).  See also Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that the Board may only rely on an opinion that a finding cannot be rendered without resort to speculation only if it is supported by an explanation of the basis for such an opinion or if the basis is otherwise apparent in the Board's review of the evidence).  

As regards the Veteran's claimed respiratory problems, the July 2009 VA examination report reflects that the Veteran reported a history of dyspnea on exertion for five years and cough for fifteen years.  The examiner's final impression was chronic bronchitis.  As for whether this disability is related to military service, the examining physician opined that it is less likely related to service as the Veteran did not report an onset of symptoms until five years ago.  The examiner acknowledged that the Veteran reported during the examination that he was diagnosed with a chronic cough at separation, but noted that a 2003 VA treatment record showed a history of only occasional cough.  

Pertinent to the reasons for the current remand, the Veteran's service treatment records show that a January 1973 chest X-ray revealed an irregular density in the right upper lung field.  Additionally, the February 1975 separation physical examination report notes a history of chronic cough due to excessive smoking and a diagnosis of mild diffuse late inspiratory wheezing.  None of this medical evidence was discussed by the July 2009 VA examiner-and, in fact, seems to have disregarded.  Under these circumstances, the Board finds that a supplemental opinion that is based on full consideration of the Veteran's medical history is needed to ensure VA fulfills its duty to assist.  See Stefl v, 21 Vet. App. at 124; Nieves-Rodriguez, 22 Vet. App. at 304.  

Turning to the remaining claim on appeal for a higher initial rating for post concussion syndrome with headaches, the Board observes that the only examination of record is a July 2009 TBI examination.  Although the examination report reflects that the Veteran was questioned about his post concussion headaches, such examination was conducted in the context of the Veteran seeking service connection for this disability.  At no time during this appeal has he been afforded a neurological examination that specifically considered and addressed the severity of his service-connected headaches.  Under these circumstances, the Board finds the prudent course of action is to remand this appeal for additional information relevant to rating this disability.  See Green, 1 Vet. App. at 124.

Hence, the RO should arrange for the Veteran to undergo VA neurological examination, by an appropriate physician, at a VA medical facility (or VA contract facility).  Additionally, consistent with the above discussion, the RO should forward the claims file to the physician who provided the July 2009 lumbar spine, left leg/knee, and respiratory opinions for supplemental opinions related to these conditions consistent with the above discussion.  The RO should only arrange for further examination of the Veteran with regard to these claims if the VA physician is no longer available or if such examination is deemed necessary by the physician.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the original claim(s) (as the original claim(s) will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(a),(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to her by the pertinent VA medical facility.

Prior to obtaining the medical opinions sought, to ensure that all due process requirements are met, and that the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The claims file currently includes outpatient treatment records from the Bay Pines VAHCS dated from October 1, 2003 through April 27, 2009.  Pertinent to this appeal, the Veteran indicated in a June 2008 statement that he has received treatment at this facility since 1999 for his claimed leg/knee, ankle, respiratory problems, lumbar spine, and headache disabilities.  Review of the record, however, does not reveal that records prior to October 1, 2003 have ever been requested.  Additionally, a closer look at the records already on file indicates that such records are also incomplete, as there are multiple references in the primary care record to orthopedic and neurological consultations with no corresponding outpatient treatment report.  

Similarly, the Board observes that the claims file includes outpatient treatment records from the Cincinnati VA Medical Center (VAMC) dated from July 16, 1998 to September 24, 2003.  Such records clearly reflect that the Veteran was seen prior to such date for complaints related to his claimed leg and lumbar spine disabilities, yet no attempt was made to obtain these earlier records.  Finally, the RO attempted to obtain records from the Nashville VAMC but were told that there was no record of the Veteran in their computer system.  It was, however, noted that there may be archived records pertaining to the Veteran; no search of these records was ever conducted.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In light of the foregoing, the RO should obtain all outstanding outpatient treatment records pertaining to the Veteran, including any archived records and neurological or orthopedic consultation reports, from the Bay Pines VAHCS dated since January 1, 1999, the Cincinnati VAMC dated prior to July 16, 1998, and the Nashville VAMC dated since February 1975.  In requesting these records, the RO should follow the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

As a final matter, the Board notes that the Veteran's post concussion syndrome with headaches was rated under Diagnostic Code 8045 from May 19, 2008 through October 22, 2008 as analogous to brain disease due to trauma.  Effective October 23, 2008, the rating criteria for Diagnostic Code 8045 was amended and the RO determined that a separate rating for post concussion headaches under Diagnostic Code 8100 was more favorable to the Veteran; thus, a 10 percent rating under this diagnostic criteria, from October 23, 2008, was assignee.  

The Veteran has appealed the initial rating assigned for his headaches, to include the rating under Diagnostic Code 8045 from May 19, 2008 through October 22, 2008.  Review of the December 2009 SOC, however, reveals that he has only been provided notice and content as to the rating criteria for Diagnostic Code 8100.  On remand, the RO should therefore provide the Veteran with notice and content as to the pre-October 23, 2008 version of Diagnostic Code 8045, as appropriate.  See 38 C.F.R. §§ 19.29, 19.31 (2011).  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

The RO's adjudication of the claim for a higher initial rating should include consideration of whether 'staged ratings' (assignment of different ratings for distinct periods of time, based on the facts found), consistent with Fenderson v. West, 12 Vet. App. 119, 126 (1999), are appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should obtain all outstanding outpatient treatment records pertaining to the Veteran, including any archived records and neurological or orthopedic consultation reports, from (1) the Bay Pines VAHCS (dated since January 1, 1999); (2) the Cincinnati VAMC (dated prior to July 16, 1998); and (3) the Nashville VAMC (dated since February 1975).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the physician who provided the July 2009 medical opinion regarding the claimed lumbar spine, left leg/knee, and respiratory disabilities for an addendum opinion. 

Lumbar Spine - With regard to the previously diagnosed lumbar disc disease, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that this disability is the result of injury or disease incurred or aggravated in service.  

In rendering the requested opinion, the physician should specifically consider and discuss the Veteran's service treatment records which show a six-month history of lumbosacral pain as well as the February 1975 separation physical examination report which indicates a diagnosis of mild tenderness in the bilateral sacroiliac areas.  The physician should also review the 1997 X-ray report diagnosing degenerative disc disease.  Finally, the physician should address the credible lay evidence of record regarding the Veteran's physically demanding duties as a parachute rigger during service and the significance, if any, of such duties as it relates to his current lumbar disc disease.  

Left Leg/Knee - With regard to the Veteran's left leg/knee, the physician should identify any current left leg disability, including degenerative joint disease and meniscal tear.  Then, with respect to each diagnosed disability, the physician should provide an opinion, consistent with sound medical principles, as to whether this disability is medically related to the Veteran's old fracture of the distal femoral shaft.  If so, the physician should then opine as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that this disability represents aggravation of the preexisting fracture during service that is beyond the natural progression of the disease.  

For any disability determined to be not medically related to old fracture of the distal femoral shaft, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that this disability was incurred in service.  

In rendering the requested opinion, the physician should specifically consider and discuss service treatment records evidencing complaints of leg pain during basic training, as well as the Veteran's own lay assertions regarding his medical history.  

Respiratory Disability - With regard to the previously diagnosed chronic bronchitis, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that this disability is the result of injury or disease incurred or aggravated in service.  

In rendering the requested opinion, the physician should specifically consider and discuss the Veteran's service treatment records, including a January 1973 chest X-ray revealed an irregular density in the right upper lung field and the February 1975 separation physical examination report indicating a history of chronic cough due to excessive smoking and a diagnosis of mild diffuse late inspiratory wheezing.  

If the July 2009 examiner is not available, or is unable to provide the requested opinions without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain opinions responsive to the questions posed, and pertinent facts noted, above.  The entire claims file, to include complete copy of the REMAND must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The physician should set forth all testing results and examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  Also after all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA neurological examination, by an appropriate physician, at a VA medical facility (or VA contract facility).  The entire claims file, to include a complete copy of the REMAND must be made available to the physician designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The physician should render findings as to the nature, frequency and severity of the Veteran's post concussion syndrome headaches, and specifically address the frequency of any prostrating attacks.

The physician should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate each claim remaining on appeal in light of pertinent evidence (to particularly include all evidence added to the claims file since the RO's last adjudication of the claims) and legal authority.  The RO's adjudication of the claim for a higher initial rating for post concussion syndrome with headaches should include consideration of whether staged rating, pursuant to Fenderson (cited above), is appropriate.

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental statement of the case that includes citation to and discussion of all additional legal authority considered (in particular the pre-October 23, 2008 version of Diagnostic Code 8045), along with reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


